Citation Nr: 1531344	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-34 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease and degenerative arthritis of the lumbar spine.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Fennie Fiddler, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In February 2014, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine and he appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In February 2015, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the February 2015 Court order.

In the same February 2014 that was appealed to the Court, the Board remanded the claims for service connection of a left thumb injury, bilateral hip disorder, bilateral knee disorder, bilateral leg disorder, and left shoulder disorder, and whether new and material evidence has been provided to reopen a claim of entitlement to service connection for a right shoulder disorder.  As the RO has not had the opportunity to complete the requested development in accordance with the Board's remand, these claims are not fully developed for appellate review and the claims will not be addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

There is conflicting evidence of record regarding whether the Veteran has muscle spasms and, if so, whether or not they are related to his lumbar spine disability.  During the October 2010 VA examination, the Veteran was found to have spasms, guarding, and tenderness.  The examiner indicated that the muscle spasm, localized tenderness or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  It is unclear, however, whether the examiner was referring to muscle spasms of the service-connected cervical spine disability or lumbar spine disability.  X-rays of the cervical spine during that examination show straightening of the spine due to muscular spasm.  In April 2011, the Veteran was afforded another VA examination in which the examiner indicated that the muscle spasm, localized tenderness or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  As the evidence is not adequate to make a determination in this case, another examination is necessary.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

During the October 2010 and April 2011 VA examinations, the Veteran was noted to have numbness, paresthesias, radiating pain down both legs to the feet, and decreased sensory examination.  Any associated objective neurologic abnormalities may be rated separately from the disability of the spine under an appropriate diagnostic code.  It appears from the examination reports that the Veteran has neurological abnormalities; however, the medical evidence of record, does not clearly diagnose the abnormalities or show whether those abnormalities are related to the Veteran's service-connected back condition.  They also fail to demonstrate which nerves are impaired, if any.  Such findings are necessary for a determination on the merits of the claim.  Id.

The record shows that the Veteran is currently unemployed.  The October 2010 VA examination stated that he retired due to medical reason and the specific causes were prostate cancer, colon cancer, and low back and neck pain.  As the Veteran's service-connected back and cervical spine disabilities were listed among the causes of his medical retirement and no opinion has been provided as to whether the Veteran's service-connected disabilities alone would preclude meaningful employment, an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice for a claim for entitlement to a TDIU.

2.  Schedule the Veteran for VA examination to determine the nature and severity of the lumbar spine disability and any associated neurological abnormalities.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report. 

The examiner must identify all current manifestations of the Veteran's degenerative disc disease and degenerative arthritis of the lumbar spine.  Both neurological and orthopedic manifestations must be recorded and the examiner is to address: 

a).  Range of motion of the thoracolumbar spine in degrees of forward flexion, extension, right and left lateral flexion, and right and left rotation, and any additional functional loss due to pain, weakness, fatigability, pain on movement, including during flare-ups or with repetitive use; if feasible, any additional functional loss should be expressed in terms of degrees of additional limitation; 

b).  Any incapacitating episodes, necessitating bed rest and treatment by a physician, and the total duration of the incapacitating episodes during the past 12 months; 

c).  Whether there is favorable or unfavorable ankylosis of the thoracolumbar spine, or of the entire spine; 

d).  The presence and severity of any neurological abnormalities of the right and left lower extremities associated with the Veteran's service-connected lumbar spine disability must be determined.  The examiner is to identify any symptoms (including, but not limited to, any paresthesia or other neurological pathology in the Veteran's right and left lower extremities, and/or any bowel or bladder impairment) due to disc syndrome and describe the nerve(s) affected by nerve root compression.  

e).  The examiner is specifically asked to determine if it is at least as likely as not that the Veteran has muscle spasms related to his lumbar spine disability.  If it is found that the Veteran does not have muscle spasm of the lumbar spine, the examiner should comment on the findings reported on the October 2010 and April 2011 VA examinations.  

f).  The examiner must also opine as to whether, without regard to the Veteran's age or nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  



The examination report must include a complete rationale for all opinions expressed.  

3.  Adjudicate the issue of entitlement to a TDIU.  This issue should only be returned to the Board if the Veteran perfects a timely appeal.

4.  Finally, readjudicate the appeal of the denial of the increased rating for the lumbar spine.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




